48 N.Y.2d 674 (1979)
The People of the State of New York, Appellant,
v.
Robert Johnson, Respondent.
Court of Appeals of the State of New York.
Argued September 11, 1979.
Decided October 11, 1979.
Eugene Gold, District Attorney (Norman S. Heller of counsel), for appellant.
William H. Roth and William E. Hellerstein for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for the reasons stated in the memorandum at the Appellate Division (64 AD2d 907).